Citation Nr: 0530519	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-20 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318(b)(1).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1967 to January 
1973.  He died on April [redacted], 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The case was remanded in July 2003 to obtain terminal private 
hospitalization records.  These records are now on file and 
the case has been returned for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1999, and the death 
certificate reflects that the immediate cause of death was 
pneumonia.  It was noted that tobacco use and alcohol use 
contributed to his death.  No autopsy was performed.  

2.  At the veteran's death he was service connected for post-
traumatic stress disorder (PTSD) rated 100 percent disabling 
since March 14, 1991, and a noncompensable disability rating 
was assigned for hydrocelectomy and left varicocelectomy 
since June 13, 1988.  Basic eligibility for Dependents 
Educational Assistance (DEA), under Chapter 35, was 
established from March 14, 1991.  

3.  Some of the veteran's service medical records may have 
been destroyed by a fire but he incurred hepatitis during 
active service and complications of hepatitis were medically 
noted for many years following service and contributed to his 
death.  


CONCLUSIONS OF LAW

1.  The veteran's death was proximately due to or the result 
of a condition incurred or aggravated during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  

2.  Service connection for the cause of the veteran's death 
having been granted, the claim for DIC under the provisions 
of 38 U.S.C.A. § 1318(b)(1) is moot.  38 U.S.C.A. § 1318(a), 
(b)(1) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Moreover, in light of the favorable outcome with respect to 
the claim for service connection for the cause of the 
veteran's death, there can be no possible prejudice to the 
appellant in going ahead and adjudicating this claim.  

Moreover, with respect to the claim for DIC benefits under 
the provisions of 38 U.S.C. § 1318(b)(1), in this case there 
can be no possible legal entitlement and, so, compliance with 
the VCAA is not required.  

II. Governing Laws and Regulations and Legal Analysis

A.  Entitlement to Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Moreover, 38 C.F.R. § 3.312(c)(2) provides that generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  

Furthermore, 38 C.F.R. § 3.312(c)(4) provides that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  But, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this particular 
situation, though, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, 
of a progressive or debilitating nature.  

The veteran's service medical records (SMRs) bear evidence of 
heat related damage and suggest that some of the SMRs may 
have been destroyed in a 1973 fire.  A review of the SMRs 
reveals that in November 1972 it was noted that he had had 
hepatitis in 1969 (during service) and in a dental patient 
history questionnaire later in November 1972 he reported 
being or having been treated for liver disease (yellow 
jaundice or infectious hepatitis) and also reported having 
been hospitalized in the past two years.  However, the actual 
inservice clinical records of treatment for hepatitis are not 
on file.  

Postservice private clinical records from the University of 
Texas Health Center also confirm his history of inservice 
episode of hepatitis.  In October 1985 it was noted that as 
to his symptoms of nausea, vomiting, and weight loss the 
differential diagnoses were chronic active hepatitis versus 
gastroenteritits versus pancreatitis.  An abdominal CT scan 
in May 1987 revealed no abnormality of the veteran's liver.  

The veteran was notified of a September 1988 rating decision 
which, in part, denied service connection for hepatitis on 
the basis that chronic residual disability was not found on a 
February 2, 1988, private examination and denied service 
connection for chronic anxiety.  The veteran did not appeal 
that rating decision.  However, a review of the clinical 
record does not indicate that hepatitis was ruled out.  

VA clinical records in the 1990s document the veteran's abuse 
of alcohol and his smoking of cigarettes.  

On VA general medical examination in May 1997 it was reported 
that he had had infectious hepatitis, Hepatitis A, for which 
he was hospitalized for several weeks during service but 
which cleared up.  He had abused alcohol during and after 
service which had caused cirrhosis and liver damage.  The 
impressions included chronic obstructive pulmonary disease 
(COPD) with bronchitis and asthma due to tobacco use during 
and after military service, PTSD, and chronic alcohol abuse 
with liver damage and cirrhosis, was well as a history of 
hepatitis A in 1971 with recovery and no recurrence.  

During VA hospitalization in March 1996 the veteran was noted 
to have alcoholic hepatitis and to be Hepatitis C positive.  
The diagnoses were alcohol-induced hepatitis and Hepatitis C 
positive.  During VA hospitalization in August and September 
1994 a Hepatitis C viral antibody test was positive.  During 
VA hospitalization in November 1998 it was noted that the 
veteran had had two past Hepatitis C tests, one of which had 
been positive.  During his VA hospitalization in January 1999 
it was felt that his heart failure was secondary to long-
standing alcohol abuse.  

The records of the veteran's terminal period of 
hospitalization at the East Texas Medical Center of March and 
April 1999 reflect that he had cirrhosis from a long history 
of alcohol use, COPD with ongoing cigarette smoking, a 
history of pancreatitis, and Hepatitis A and C.  At admission 
the clinical evidence was most suggestive of pneumonia with 
profound metabolic acidosis and septic shock.  His condition 
declined and, despite treatment, he died.  

The veteran died on April [redacted], 1999, and the death certificate 
reflects that the immediate cause of death was pneumonia.  It 
was noted that tobacco use and alcohol use contributed to his 
death.  No autopsy was performed.  

Analysis 

It is contended that the veteran's PTSD led him to abuse 
alcohol and use tobacco and that these, in turn, 
significantly contributed to his death so that service 
connection for the cause of his death should be granted.  For 
reasons which will be explained, the Board does not need to 
address this contention.  

In this case, the death certificate is, at best, sketchy.  It 
lists only pneumonia as the immediate cause of death and 
provides no information about underlying causes of the 
veteran's death.  However, it is clear that he had a number 
of disabling conditions at his death, not the least of which 
was heart disease.  He also had alcoholic hepatitis and 
Hepatitis C and, given the absence of some of his SMRS, it is 
reasonable to conclude that the Hepatitis C was from his 
inservice infectious hepatitis.  Hepatitis affects the liver, 
which is a vital organ.  

So, it is clear that the veteran had impairment of a vital 
organ and in light of the absence of clinical evidence 
distinguishing any liver impairment due to alcoholic 
hepatitis from that due to his inservice hepatitis infection, 
it may reasonably be concluded that at least some of the 
liver impairment was due to his inservice infectious 
hepatitis.  In fact, he was treated on numerous occasions 
for, in part, hepatitis in the years immediately preceding 
his death and, so, the impairment was progressive in nature.  

This is all that is required to conclude, under the 
applicable law and regulations cited above, that service 
connection for the cause of the veteran's death is warranted.  

B.  DIC under the provisions of 38 U.S.C. § 1318(b)(1)

38 U.S.C.A. § 1310 provides that DIC shall be paid to a 
surviving spouse or children of a deceased veteran described 
in subsection (b) "in the same manner as if the veteran's 
death were service-connected."  

38 U.S.C.A. § 1318(b)(1) provides for DIC for a surviving 
spouse or child of a deceased veteran, as if the death were 
service-connected, if the veteran was in receipt of or 
entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  

Here, because service connection for the cause of the 
veteran's death is being granted, the claim for DIC under 
38 U.S.C.A. § 1318(b) is moot because granting DIC under 
38 U.S.C.A. § 1310, for the cause of death, is merely a more 
direct means of granting the same benefit which could be 
payable under 38 U.S.C.A. § 1318(b).  






ORDER

The claim for service connection for the cause of the 
veteran's death is granted.  

The claim for entitlement to DIC under the provisions of 
38 U.S.C. § 1318(b)(1) is moot and, so, is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


